Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10/28/21 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second zones being independently rigidizable of claims 3 and 4; and the plurality of independently rigidizable zones of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities: 
In clam 2, on line 5, “the constraining” should be “and the constraining”. 
In claim 2, on lines 6-7, the recitation should perhaps state that the first and second architectural layers “provide” mechanical interference and “prevent” sliding. 
In claim 4, this claim should depend from claim 3 and not claim 2 as recited. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 5-20 are allowed.
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this application is the inclusion of the specific first and second architectural layers including a plurality of tiles interconnected by flexural elements; wherein, when atmospheric pressure is present within the vacuum bladder, the first and second architectural layers are slidably moveable relative to one another and the membrane is flexible; and further wherein, when negative pressure is applied to the vacuum bladder, the first and second architectural layers are forced into engagement with one another, frictional engagement of the first and second architectural layers preventing sliding movement of the first and second architectural layers relative to one another, causing the membrane to become substantially rigid in combination with the other elements recited which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed or allowable. The restriction requirement, as set forth in the Office action mailed on 10/4/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bright et al. (2012/0325965), Niiyama et al. (9777753), Sutherland et al. (10597917), and Kim (2019/0106030) and WO 028 disclose structures which can be rigidized or pressurized/inflated to form specific shapes. 
Alexander et al. (2021/0071690 and 11125253) discloses the claimed invention but lacks the first and second architectural layers slidably moveable relative to one another. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3616